ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Islands Mechanical Contractor, Inc.           )     ASBCA No. 59655
                                              )
Under Contract No. N69272-06-C-0012           )

APPEARANCE FOR THE APPELLANT:                      . James E. Krause, Esq.
                                                      Jacksonville, FL

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Matthew S. Hawkins, Esq.
                                                      Senior Trial Attorney

                  OPINION BY ADMINISTRATIVE JUDGE SWEET

      This is an appeal of a contracting officer's deemed denial of a claim by Islands
Mechanical Contractor, Inc. (IMC). The government has moved to dismiss. We grant
the motion.

         STATEMENT OF FACTS (SOF) FOR PURPOSES OF THE MOTION 1

      1. In 2006, the Department of the Navy awarded IMC Contract
No. N69272-06-C-0012 (contract 0012), a firm-fixed-price contract to provide
wastewater treatment system repairs at Naval Station Guantanamo Bay, Cuba (2nd
amended compl. ilil 1, 18, 34).

         2. IMC began performance in 2006 (2nd amended compI. ii 34 ).

       3. IMC alleges that it encountered differing and unforeseen site conditions (2nd
amended compl. ilil 19, 35). In particular, IMC alleges that the Naval Facilities
Engineering Command (NAVF AC) provided defective plans and specifications, which
did not contain correct information on existing electrical supply systems, water lines,
and sewer lines (id. ii 28).

       4. IMC alleges that it submitted requests for information (RFis) to NAVF AC
seeking guidance regarding how to proceed. IMC alleges that NAVF AC did not
respond to all of the RFis (2nd· amended compl. ilil 19, 35, 40). Nor has NA VFAC
issued a suspension or stop work order (id. ilil 22, 40). Therefore, on 3 April 2009,

1 For   purposes of this motion only, we accept the allegations in the second amended
         complaint as true.
IMC placed all of its equipment on stand-by status. IMC alleges that contract 0012
remains in stand-by status. (Id. ilil 38, 43)

        5. IMC alleges that the failure to respond to the RFis caused delay and
damages (2nd amended compl. ifil 25, 29, 41). In particular, IMC alleges that the
uncertainty of not knowing when NA VF AC was going to respond to the RFis forced
IMC to maintain equipment on stand-by status (id. if 30). IMC also alleges that, as a
result of the delay, the warranties or guaranties on the installed equipment have
expired (id. if 45). Further, IMC alleges that some of the installed equipment will need
to be replaced, and additional work beyond the scope of work will be required to
complete the project (id. ilil 45, 51 ).

       6. IMC alleges that NAVF AC provided IMC with a draft modification on
21 September 2009. IMC alleges that the draft modification would have resolved the
outstanding RFis. However, IMC refused to sign the draft modification because it
contained language waiving IMC's right to seek additional compensation for the
damages it incurred. (2nd amended comp I. if 44)

       7. In response to the draft modification, IMC submitted a proposal to complete
contract 0012 for $373, 121.72. NAVFAC has not accepted that proposal. (2nd
amended comp I. if 154)

       8. On 11 July 2014, IMC submitted a request for equitable adjustment (REA)
(R4, tab 18).

       9. On 29 July 2014, IMC resubmitted the REA as a certified claim. In the
claim, IMC sought $2, 151,801.86 in direct labor and equipment costs, $2,308,966.96 in
indirect overhead costs, and "$373,121. 78 pursuant to its proposal...for the completion
of the Contract and to NAVFAC's Draft Modification dated July 31, 2013, once it
receives direction from NA VF AC on the outstanding RFI[ s]." (R4, tab 19 at G-662-63)

      10. After a deemed denial, IMC filed an appeal and complaint with the Board
(compl.).

       11. We stayed proceedings, and IMC certified a revised claim with the
contracting officer on 30 June 2015. The revised claim sought $1,736,599.39 in direct
labor and equipment costs, $1,182,427.45 in indirect overhead costs, and "$373,121.78
pursuant to its proposal...for the completion of the Contract and to NAVFAC's Draft
Modification dated July 31, 2013, once it receives direction from NA VF AC on the
outstanding RFI[s]." (R4, tab 25 at G-716-18)

        12. On 17 May 2016, IMC filed an amended complaint with the Board, and
certified a second revised claim to the contracting officer. The second revised claim-
which is the operative claim-sought $1,494,996.09 in stand-by equipment costs,

                                            2
$479,382.79 in home office overhead costs, and "$373,121.78 pursuant to its
proposal...for the completion of the Contract and to NA VFAC's Draft Modification
elated July 31, 2013, once IMC receives direction from NAVF AC on the outstanding
RFI[s]." The second revised claim also sought "an extension of time." The second
revised claim did not request that NA VF AC accept equipment without warranties or
guaranties or pay replacement costs; provide direction to IMC; or modify the contract
for IMC to perform additional work. (R4, tab 28 at G-767-68)

         13. On 25 July 2016, IMC filed a second amended complaint-which is the
operative complaint. The second amended complaint seeks $1,494,996.09 in stand-by
equipment costs, $479,382.79 in home office overhead costs, and $373,121.78
"pursuant to its proposal for the completion of the Contract." (2°d amended comp I.
ilil 26, 62, 153-54) (citation omitted). In the "Relief Requested" section, the second
amended complaint requests that we:

                   A. Determine that the NAVF AC Contracting
             Officer's refusal to notify the Contractor of the date by
             which the decision will be made is a deemed denial;

                   B. Determine that IMC's claim is valid pursuant to
             the Contract Disputes Act;

                    C. Find that NA VF AC is responsible for damages
             incurred by IMC for the factual and legal reasons outlined
             above;

                     D. Direct NA VF AC to make payment to IMC of
             the total of the sum certain amounts under the CLAIMS
             Section above, including standby or idle equipment, and
             office overhead in the amount of $1,974,378.88 during the
             period from April 3, 2009 through December 31, 2013;

                     E. Direct NA VF AC to accept equipment that has
             remained exposed to the elements, installed by IMC
             pursuant to the plans but left unfinished due to the non-
             actions of NA VF AC, without warranties or guaranties, or
             to pay any costs to replace such equipment and the labor
             cost to remove the nonfunctioning equipment and install
             new equipment;

                     F. Direct NA VF AC to provide direction to IMC to
              allow completion of the Contract;



                                           3
                      G. Direct NA VF AC to modify the Contract for
                IMC to perform the additional work outlined in the
                proposal from IMC dated February 15, 2013 in the amount
                of $373,121.78;

                       H. Direct NA VF AC to add to the Contract as many
                days as necessary to bring the Contract current plus the
                days needed to complete the original scope of work plus
                the days necessary to complete the additional work
                outlined in the Proposal from IMC in the amount of
                $373, 121.78[.]

(Id. at 34-35) (Citation omitted)

        14. The government has moved to dismiss, arguing that we do not possess
jurisdiction because IMC seeks specific performance and injunctive relief, and failed
to certify a claim seeking a sum certain as a matter of right.

                                        DECISION

       We do not possess jurisdiction over the appeal because IMC failed to certify a
claim for a sum certain as a matter of right. 2 Under the Contract Disputes Act (CDA),
41 U.S.C. §§ 7101-7109, we only possess jurisdiction over an appeal if a contractor
submits a cognizable claim to the contracting officer. Rejlectone, Inc. v. Dalton, 60 F.3d
2   In particular, we do not possess jurisdiction over IMC's claims for an order directing
          NA VF AC to: ( 1) accept equipment without warranties or guaranties or pay
          replacement costs; (2) provide direction to IMC; (3) modify the contract for
          IMC to perform additional work; or (4) add as many days as necessary to
          complete the contract. "Under the CDA, for the Board to possess jurisdiction to
          entertain a claim, the claim must first have been presented to the contracting
          officer." CDM Constructors, Inc., ASBCA No. 59524, 15-1 BCA ii 36,097
          at 176,23 8. Here, the second revised claim did not assert claims that NA VF AC
          should: (1) accept equipment without warranties or guaranties or pay
          replacement costs; (2) provide direction to IMC; or (3) modify the contract for
          IMC to perform additional work (SOF ii 12). Thus, we do not possess
         jurisdiction over those claims in particular.

                  While the second revised claim requested an extension of time (SOF
         ii 12), the government's arguments regarding our lack of jurisdiction to order a
         contracting officer to modify a contract to extend a period of performance are
         well-taken. Statistica, Inc., ASBCA No. 44116, 92-3 BCA ii 25,095 at 125,126;
         Pemco Aeroplex, Inc., ASBCA No. 47402, 95-2 BCA ii 27,853 at 138,889.
                                             4
1572, 1575 (Fed. Cir. 1995) (en bane); Eaton Contract Services, Inc., ASBCA
No. 52888 et al., 02-2 BCA if 32,023 at 158,266. A cognizable claim is a written
demand seeking a sum certain as a matter of right. Reflectone, 60 F.3d at 1576. A
proposal for work to be performed does not assert anything as a matter of right, and thus
does not satisfy the sum certain as a matter of right requirement. Id. at 1577 n.7; Essex
Electro Engineers, Inc. v. United States, 960 F.2d 1576, 1581-82 (Fed. Cir. 1992).

         Here, the second revised claim-like the original and the revised claims-
contains a proposal for work to be performed. It asserts that "IMC requests an
additional $373,121.78 pursuant to its proposal...for completion of the Contract" (SOF
iii! 9, 11, 12). Therefore, the second revised claim does not satisfy the sum certain as a
matter of right requirement, and we do not possess jurisdiction over an appeal based
upon that claim.

       IMC argues that its second revised claim sought a sum certain as a matter of
right because it sought $1,974,378.88 in equipment stand-by and home office overhead
costs. However:

                     The failure to meet jurisdictional requirements
              remains even if, as here, the "claims" contain one
              component...which were stated in a sum certain but the
              overall "claim" is not. We will not entertain that portion of
              a claim stated in a fixed amount and discard the remainder,
              as an "entire claim is in a sum certain, or it is not."

Eaton, 02-2 BCA if 32,023 at 158,267 (citation omitted). While the equipment
stand-by and home office overhead components of the second revised claim were
stated in a sum certain as a matter of right, the overall claim was not because the
second revised claim also sought $373,121.78 in proposed costs (SOF iii! 9, 11, 12).
Therefore, we will not entertain the portion of the claim stated in a sum certain-
namely the equipment stand-by and home office overhead costs-and discard the
remainder-namely the proposed costs.

        IMC also argues that the proposed costs, which purportedly were not part of its
claim, were inadvertently included in the second amended complaint, and requests that
it be permitted to amend the second amended complaint to remove those costs. As an
initial matter, in order to file an amendment to its second amended complaint, IMC
must file a motion for leave to do so, which attaches its proposed amended complaint.
MicroTechnologies, LLC, ASBCA Nos. 59911, 59912, 15-1 BCA if 36,125 at 176,348
n.2. More fundamentally, IMC is incorrect in its assertion that it did not include the
proposed costs in its claim (SOF iii! 9, 11, 12). Because the defect is a jurisdictional
defect with the certified claim-and not merely a pleading deficiency-amending the
second amended complaint would not cure the defect.


                                             5
                                    CONCLUSION

        Because: (1) appellant's second revised claim did not contain a sum certain;
(2) claims may not be asserted for the first time in the complaint but must be in the
claim presented to the contracting officer; and (3) claims may not request injunctive
relief from the Board, the appeal is dismissed without prejudice for lack of
jurisdiction.

       Dated: 13 April 201 7



                                                  JAMES R. SWEET
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contra~t Appeals

 I concur                                         I concur



·~~~··                                            £KLEFORD
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59655, Appeal of Islands
Mechanical Contractor, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            6